Order, Supreme Court, New York County (Shirley Finger-hood, J.), entered on or about April 23, 1993, which granted plaintiffs’ motion for summary judgment to the extent of granting partial summary judgment, on liability, with respect to plaintiffs’ first, second and third causes of action, unanimously affirmed, without costs.
In detailed and undisputed affidavits, plaintiffs demonstrated material breaches of both the express terms of the lease and the implied warranty of habitability (see, Park W. Mgt. Corp. v Mitchell, 47 NY2d 316, cert denied 444 US 992), including failure to furnish heat and hot water (see, Salvan v 127 Mgt. Corp., 101 AD2d 721), and presence of filth and vermin (supra).
We have considered the defendants’ arguments, and find them to be without merit. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.